Citation Nr: 9901348	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-39 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
right kidney disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1985 to October 
1994.

In a January 1995 rating determination, the Department of 
Veterans Affairs (VA) Regional Office (RO) assigned a 10 
percent evaluation for the veterans hypertension and a 
noncompensable evaluation for his right kidney disease.  The 
veteran perfected an appeal therefrom.  

On appellate review in June 1997, the Board of Veterans 
Appeals (Board) denied the claim of entitlement to an 
evaluation in excess of 10 percent for hypertension and 
remanded the claim of entitlement to an increased 
(compensable) evaluation for right kidney disease.  After 
completing the Boards requested development and 
readjudicating the issue on appeal, the RO has returned case 
to the Board for appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained.

2.  The veterans right kidney disorder is manifested by a 
stable, simple right renal cyst which is asymptomatic and 
does not impact on his kidney function, hypertension, or 
general health.

3.  The appellants right kidney disease has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for a 
right kidney disorder are not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.7, 4.115a, 
Diagnostic Code 7501 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a January 1995 rating decision, the RO granted entitlement 
to service connection for a right kidney disorder, 
characterized as parenchymal disease of the right kidney, and 
assigned a noncompensable evaluation.  At that time, the RO 
considered the veterans service medical records which 
reflect treatment for several urinary tract infections, 
findings of a lower pole cyst on the right measuring 13-
millimeters in diameter consistent with a right renal cyst, 
and a diagnosis of parenchymal disease of the right kidney. 

VA outpatient treatment reports extending from November 1994 
to April 1995 show that in November 1994, the impression was 
history of urinary tract infections and in March 1995, the 
diagnosis was urinary tract infection which was treated with 
Septra and Pyridium.

During his February 1996 personal hearing, the veteran stated 
that he was told he had a cyst on his kidney which he 
believed was related to his recurring urinary tract 
infections.  The veteran explained, over a 4-year time span, 
he had at least 4, probably 5, urinary tract infections, with 
the most recent flare-up occurring in March 1995.  The 
veteran testified that infections would flare-up, he would 
get medication, and the disorder would return to normal.  He 
also testified that during a regular day, he voided about 
once an hour.  He also awakened during the night to void.  
Usually this occurred once a night but sometimes it was two 
or three times.  He also attributed the frequency in voiding 
to the medication he took for hypertension.  The veteran did 
not take prescribed medication for the kidney cyst.

On VA examination in March 1996, the veteran provided a 
history of a renal cyst of the right kidney and repeated 
urinary tract infections.  He complained of occasional blood 
in his urine and of pain in the right flank.  On examination, 
no increased pain on the kidney punch test or on palpation of 
the kidney was demonstrated and specific evaluation did not 
reveal evidence of caliculi, a stone, frequency of attacks of 
colic, or involvement of the other kidney.  

It was noted that the veterans last infection occurred in 
1995 and he was treated with a Broson pill.  The diagnosis 
was renal cyst with occasional red blood cells in the urine 
and urinary tract infections.

VA outpatient treatment reports extending from May 1995 to 
July 1997 show treatment for unrelated disorders.  However, 
included within the reports is a March 1996 radiology report 
which discloses an impression of a small renal cyst of the 
right kidney.

On VA examination in December 1997, the examiner noted that 
the veterans claims folder had been reviewed and recalled 
that in 1993, an ultrasound was accomplished as part of an 
evaluation for a urinary tract infection.  The ultrasound 
revealed a simple cyst of the right kidney.  As a result of 
the foregoing, several subsequent ultrasounds were conducted, 
all of which showed no particular change in what seemed to be 
an incidental simple cyst.  

The examiner also noted that the veterans claims folder 
revealed normal blood urea nitrogen (BUN) and creatinine on 
several occasions, the last being about a year previously, 
and several urinalyses were normal except for one which 
showed a mild degree of pyuria, coupled with a negative 
nitrite test.  The 1997 renal ultrasound test revealed two 
small cysts of the right kidney, the largest measuring 
approximately 2.0 centimeters in size and apparently 
unchanged in size since previous examination in March 1996.  
However, it was noted that the cysts demonstrated some 
internal echoes and possibly represented complex small renal 
cysts.  The impression was simple right renal cyst, stable, 
without clinical significance at this time.  

After examination, the examiner wrote that the discussion of 
the problem relates to the fact that simple renal cysts are a 
congenital or acquired condition which when they are of this 
size and location are felt to be asymptomatic and without 
bearing on kidney function, hypertension, or general health.  
The examiner then stated that the cyst was not a consequence 
of the veterans hypertension, nor a cause of hypertension.  
The examiner added that he did not feel that a repetitive 
ultrasound was needed as, the veterans disorder was an 
incidental finding without clinical significance.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

The regulation provides that for an abscess of the kidney 
rate as urinary tract infection.  38 C.F.R. § 4.115, 
Diagnostic Code 7501.  Under the criteria for urinary tract 
infections, a 10 percent evaluation is warranted if the 
disability necessitates long-term drug therapy, one to two 
hospitalizations yearly and/or intermittent intensive 
management and a 30 percent evaluation is warranted for 
infections requiring drainage/frequent hospitalization 
(greater than twice yearly) an/or continuous intensive 
management.  Poor renal function is to be rated as renal 
dysfunction.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board finds that the veterans claim for an increased 
(compensable) evaluation for his right kidney disease is 
plausible and thus, well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  VA, therefore, has a duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  

As previously stated, in June 1997 the Board remanded the 
claim for additional development.  As a result of the remand, 
VA treatment reports extending from May 1995 to July 1997 
were received and a VA examination was accomplished in 
December 1997.  After reviewing the foregoing, the Board is 
satisfied that all relevant evidence has been obtained with 
respect to this claim and that all relevant facts have been 
developed.  The duty to assist has been fulfilled.  Id. 

After reviewing the applicable rating provision and clinical 
evidence of record, the Board finds that the currently 
assigned evaluation is appropriate.  The veterans disability 
picture does not more nearly approximate the criteria 
required for an increased rating to 10 percent.  38 C.F.R. 
§ 4.7.

In spite of the veterans complaints of experiencing 
increased frequency of urination, as often as once per hour, 
as well as episodes of nocturnal waking to void, there is no 
objective evidence demonstrating that the veteran receives 
any drug therapy, requires 1-2 hospitalizations per year, 
and/or requires intermittent intensive management.  The 
veteran himself has acknowledged that his frequent urination 
is a side effect of the medication he takes for his 
hypertension.  

Recent examination merely reveals the presence of a simple 
renal cyst which was noted by the examiner to be asymptomatic 
and not productive of any impairment associated with the 
veterans kidney function, hypertension, or general health.  
After examining the veteran and reviewing the claims folder, 
the examiner concluded that the veterans disorder was an 
incidental finding without clinical significance.  It is also 
noted that during the February 1996 hearing, the veteran 
stated that he did not take medication for the right kidney 
disorder.  Because there is no objective clinical evidence 
showing that the veterans right kidney disability requires 
long-term therapy, 1-2 hospitalizations per year and/or 
intermittent intensive management, entitlement to a 
compensable evaluation is not warranted.  38 C.F.R. §§ 4.7, 
4.31, 4.115, Diagnostic Code 7501. 

The veterans contentions which essentially relate his 
hypertensive disorder to the kidney disorder are also 
recognized.  In this regard, it is noted that service 
connection for hypertension is in effect and this disability 
is separately rated as 10 percent disabling.  It is also 
noted that on examination in 1997, the examiner stated that 
objective findings showed that the veterans right kidney 
disorder is asymptomatic and does not impact on his kidney 
function, hypertension, or general health.  Thus, entitlement 
to an increased (compensable) evaluation is this regard also 
is not warranted.  

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1998), 
have been considered but finds no basis for an allowance of 
this claim.  In this regard, the Board notes that the 
veterans right kidney disease reported as asymptomatic by 
competent medical authority has not rendered his disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding assignment of an increased 
(compensable) evaluation on an extraschedular basis.


ORDER

Entitlement to an increased (compensable) evaluation for 
right kidney disease is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
